71 So.3d 951 (2011)
Deantonio D. MITCHELL, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-3565.
District Court of Appeal of Florida, First District.
October 19, 2011.
Deantonio D. Mitchell, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on October 1, 2010, in Escambia County Circuit Court case number 2008-CF-000486-A, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him *952 in the belated appeal authorized by this opinion.
BENTON, C.J., VAN NORTWICK and SWANSON, JJ., concur.